 

Exhibit 10.5

RESTRICTED STOCK UNIT AGREEMENT

(WITH NON-COMPETE)

[_____________]GRANT

 

            THIS AGREEMENT, entered into effective as of the Grant Date (as
defined in paragraph 1), is made by and between the Participant (as defined in
paragraph 1) and Hasbro, Inc. (the “Company”).

 

            WHEREAS, the Company maintains the Restated 2003 Stock Incentive
Performance Plan, as amended (the “Plan”), a copy of which is annexed hereto as
Exhibit A and the provisions of which are incorporated herein as if set forth in
full, and the Participant has been selected by the Compensation Committee of the
Board of Directors of the Company (the “Committee”), which administers the Plan,
to receive an award of restricted stock units under the Plan;

 

            NOW, THEREFORE, IT IS AGREED, by and between the Company and the
Participant, as follows:

 

1.         Terms of Award.  The following terms used in this Agreement shall
have the meanings set forth in this paragraph 1:

 

            A.        The “Participant” is the designated restricted stock unit
award recipient.

 

            B.        The “Grant Date” is [___________].

 


          C.        THE “VESTING PERIOD” IS THE PERIOD BEGINNING ON THE GRANT
DATE AND ENDING ON [___________], WITH THE PARTICIPANT BECOMING VESTED, SUBJECT
TO THE TERMS OF THIS AGREEMENT, IN ONE-THIRD (33 1/3%) OF THE STOCK UNITS AND
THE STOCK UNIT ACCOUNT ON EACH OF [___________],[___________]  AND
[___________]  (EACH OF SUCH DATES REFERRED TO HEREAFTER AS AN “ANNUAL VESTING
DATE”).

 


            D.        STOCK UNITS ARE NOTIONAL SHARES OF THE COMPANY’S COMMON
STOCK, PAR VALUE $.50 PER SHARE (“COMMON STOCK”) GRANTED UNDER THIS AGREEMENT
AND SUBJECT TO THE TERMS OF THIS AGREEMENT AND THE PLAN.

 

            E.         Contingent upon and in consideration for the Participant
having executed and delivered to the Company’s designated contact no later than
[___________] a Non-Competition, Non-Solicitation and Confidentiality Agreement
(the “Non-Compete Agreement”) between the Participant and the Company in the
form provided to the Participant by the Company, the Company hereby grants to
the Participant effective on the Grant Date, pursuant to the Plan, the Stock
Units.  For the avoidance of doubt, if the Participant has not executed and
delivered to the Company’s designated contact the Non-Compete Agreement on or
before [___________], the grant of the Stock Units represented by this Agreement
will never take effect and will be null and void.

 

 

--------------------------------------------------------------------------------

 

            F.         By accepting this Award the Participant hereby
acknowledges and agrees that (i) this Award, and any Stock Units or shares of
Common Stock the Participant may become entitled to under this Award in the
future, and any proceeds from selling any such shares of Common Stock, as well
as any other incentive compensation the Participant is granted after adoption of
the Clawback Policy, are subject to the Company’s Clawback Policy, which was
adopted by the Company’s Board of Directors in October 2012, and (ii) this
Award, and any Stock Units or shares of Common Stock the Participant may become
entitled to under this Award in the future, and any proceeds from selling any
such shares of Common Stock, as well as any other incentive compensation the
Participant is granted after adoption of the Clawback Policy, will be subject to
the terms of such Clawback Policy, as it may be amended from time to time by the
Board in the future.  Such acknowledgement and agreement was a material
condition to receiving this Award, which would not have been made to the
Participant otherwise.  Additionally, the Participant acknowledges and agrees
that if the Participant is or become subject to the Hasbro, Inc. Executive Stock
Ownership Policy, effective as of March 1, 2014, as it may be amended from time
to time by the Board in the future (the “Stock Ownership Policy”),  then by
accepting this Award and any shares that the Participant may acquire in the
future pursuant to this Award, as well as any other equity-based incentive
compensation the Participant is granted after the Participant becomes subject to
the Stock Ownership Policy, the Participant agrees that the Participant will be
subject to the terms of the Stock Ownership Policy, including without limitation
the requirement to retain an amount equal to at least 50% of the net shares
received as a result of the exercise, vesting or payment of any equity awards
granted until the Participant’s applicable requirement levels are met.

 

            G.        For record-keeping purposes only, the Company shall
maintain an account with respect to this restricted stock unit award (a “Stock
Unit Account”) for the Participant where Stock Units related to this award shall
be accumulated and accounted for by the Company.  Without limiting the
provisions of Section 8(b) of the Plan, in the event the Company pays a stock
dividend or reclassifies or divides or combines its outstanding Common Stock
then an appropriate adjustment shall be made in the number of Stock Units held
in the Stock Unit Account.  The Stock Unit Account will reflect notional
fractional shares of Common Stock to the nearest hundredth of a share on a one
Stock Unit for one share of Common Stock basis.

 

Other terms used in this Agreement are defined pursuant to paragraph 7 or
elsewhere in this Agreement.

 

2.         Award.  The Participant is hereby granted the number of Stock Units
set forth in paragraph 1.

 

3.         No Dividends and No Voting Rights.  The Participant shall not be
entitled to any (i) dividends, other than stock dividends (which will be
reflected in an adjustment to the number of Units), or (ii) voting rights with
respect to the Stock Units or the Stock Unit Account.

 

4.         Vesting and Forfeiture of Units.  Subject to earlier vesting (either
in whole or in part as applicable) only in the situations and under the terms
which are explicitly provided for in the following paragraphs, on each Annual
Vesting Date the Participant shall become vested in the portion of the Stock
Units and  Stock Unit Account subject to this Agreement that is specified in

 

--------------------------------------------------------------------------------

 

Section 1.C. of this Agreement, provided that the Participant has remained
employed and remains employed with the Company through and including the last
day of the period ending on the applicable Annual Vesting Date. 

 

            A.        If a Change in Control (as defined below), occurs prior to
the end of the Vesting Period, then in connection with such Change in Control
the Stock Units will be treated in the manner set forth in the Plan, as such
Plan has been amended by the Company’s shareholders through the date of such
Change in Control. 

 

            B.        The Participant shall otherwise become vested in a
pro-rata portion of any then unvested Stock Units and Stock Unit Account subject
to this Agreement as of the Participant’s Date of Termination prior to the end
of the Vesting Period, but only if the Participant’s Date of Termination occurs
by reason of either (i) the Participant’s retirement at his or her Normal
Retirement Date (as defined below) or Early Retirement Date (as defined below),
or (ii) for a Participant who has at least one year of Credited Service (as
defined below), the Participant’s death or Participant’s suffering a Permanent
Physical or Mental Disability (as defined below).  In the case of a Termination
of Employment covered by this paragraph 4.B., the Participant will become
entitled, as of the date of the Termination of Employment, to a portion of any
then unvested Stock Units and Stock Unit Account subject to this Agreement,
which portion is computed by multiplying the full number of any then unvested
Stock Units subject to this Agreement by a fraction, the numerator of which is
the number of days in the remaining Vesting Period after the most recent Annual
Vesting Date that has been achieved, if any (i.e. the number of days elapsed
since the Grant Date or any later Annual Vesting Date that has occurred) which
have already elapsed as of the day of the Participant’s Termination of
Employment, inclusive of the actual day on which there is a Termination of
Employment, and the denominator of which is the total number of days in the
Vesting Period remaining since either the Grant Date or any later Annual Vesting
Date that has occurred.  The Participant will forfeit that portion of the Stock
Unit Account which has not vested in accordance with the foregoing provision.

 

            C.        If the Participant’s Date of Termination occurs prior to
the end of the Vesting Period for any reason other than the reasons set forth in
the preceding Section 4.B., including, without limitation, if the Participant’s
employment is terminated by the Company for cause or for such other reason that
casts such discredit on the Participant as to make termination of the
Participant’s employment appropriate (cause or such other reasons being
determined in the sole discretion of the Administrator and the Administrator not
being limited to any definition of Cause in the Plan), then the remaining award
of Stock Units pursuant to this Agreement shall be forfeited and terminate
effective as of such Date of Termination, and the Participant shall not be
entitled to any further stock pursuant to this award or any other benefits of
this award.

 

            D.        The Stock Units and the Stock Unit Account may not be
sold, assigned, transferred, pledged or otherwise encumbered, except to the
extent otherwise provided by either the terms of the Plan or by the Committee. 

 

5.         Settlement in Shares of Common Stock.  Provided that a portion of the
Participant’s interest in the Stock Units and the Stock Unit Account has vested
in accordance with the provisions of Section 4 above, the Participant’s Stock
Unit Account, or applicable portion

 

--------------------------------------------------------------------------------

 

thereof, shall be converted into actual shares of Common Stock upon the date of
such vesting.  Such conversion: (i) if it occurs in connection with a
termination of the Participant’s employment following a Change in Control under
the conditions set forth in the Plan, will occur upon the Date of Termination,
(ii) will occur upon the Date of Termination, in the case that Section 4.B. is
applicable, or (iii) will occur on the applicable Annual Vesting Date, in the
case that the Participant has remained employed through the end of the
applicable Annual Vesting Date.  The conversion will occur on the basis of one
share of Common Stock for every one Stock Unit which vests.  Such shares of
Common Stock shall be registered in the name of the Participant effective as of
the date of conversion and delivered to the Participant within a reasonable time
thereafter in the manner determined by the Company in the Company’s election,
which may be by electronic delivery of such shares of Common Stock to an account
of the Participant or in such other manner as designated by the Company, subject
to any different treatment called for or allowed by the terms of the Plan
relating to a Change in Control.  To the extent that there are notional
fractional shares of Common Stock in a Stock Unit Account which have vested upon
settlement, such notional fractional shares shall be rounded to the nearest
whole share in determining the number of shares of Common Stock to be received
upon conversion.

 

6.         Income Taxes.  The Participant shall pay to the Company promptly upon
request, and in any event at the time the Participant recognizes taxable income
in respect of the shares of Common Stock received by the Participant upon the
conversion of all or a portion of the Participant’s Stock Unit Account, an
amount equal to the taxes the Company determines it is required to withhold
under applicable tax laws with respect to such shares of Common Stock.  Such
payment shall be made in the form of cash, the delivery of shares of Common
Stock already owned or by withholding such number of actual shares otherwise
deliverable pursuant to this Agreement as is equal to the withholding tax due,
or in a combination of such methods.  In the event that the Participant does not
affirmatively instruct the Company ahead of the applicable vesting date that he
or she wishes to pay withholding taxes in another manner specified above, the
Company shall withhold shares from the settlement of the Award.

 

7.         Definitions.  For purposes of this Agreement, the terms used in this
Agreement shall be subject to the following:

 

            A.        Change in Control.  The term “Change in Control” shall
have the meaning ascribed to it in the Plan.

 

            B.        Credited Service.  A year of “Credited Service” shall mean
a calendar year in which the Participant is paid for at least 1,000 hours of
service (as defined in the frozen Hasbro Pension Plan) as an employee of the
Company or of a Subsidiary of the Company. A Participant does not need to be, or
have been, a participant in the Hasbro Pension Plan.

 

            C.        Date of Termination.  The Participant’s “Date of
Termination” shall be the first day occurring on or after the Grant Date on
which the Participant is not employed (a “Termination of Employment”) by the
Company or any entity directly or indirectly controlled by the Company (a
“Subsidiary”), regardless of the reason for the termination of employment;
provided that a termination of employment shall not be deemed to occur by reason
of a transfer of the Participant between the Company and a Subsidiary or between
two Subsidiaries; and

 

--------------------------------------------------------------------------------

 

further provided that the Participant’s employment shall not be considered
terminated while the Participant is on a leave of absence from the Company or a
Subsidiary approved by the Participant’s employer.  If, as a result of a sale or
other transaction, the Participant’s employer ceases to be a Subsidiary (and the
Participant’s employer is or becomes an entity that is separate from the
Company), the occurrence of such transaction shall be treated as the
Participant’s Date of Termination caused by the Participant being discharged by
the employer.

 

            D.        Early Retirement Date.  The term "Early Retirement Date"
shall mean:  the day on which a Participant who has attained age fifty-five
(55), but has not reached age sixty-five (65), with ten (l0) or more years of
Credited Service, retires.  A Participant is eligible for early retirement on
the first day of the calendar month coincidental with or immediately following
the attainment of age fifty-five (55) and the completion of ten (l0) years of
Credited Service, and "early retirement" shall mean retirement by an eligible
Participant at the Early Retirement Date.

 

            E.         Normal Retirement Date.  The term “Normal Retirement
Date” shall mean the day on which a Participant who has attained age sixty-five
(65), with five (5) years of Credited Service, retires.  A Participant is
eligible for normal retirement on the first day of the calendar month coincident
with or immediately following the Participant’s attainment of age sixty-five
(65) and completion of five (5) years of Credited Service, and “normal
retirement” shall mean the retirement by an eligible Participant at the Normal
Retirement Date.

 

            F.         Permanent Physical or Mental Disability.  The term
“Permanent Physical or Mental Disability” shall mean the Participant’s inability
to perform his or her job or any position which the Participant can perform with
his or her background and training by reason of any medically determinable
physical or mental impairment which can be expected to result in death or to be
of long, continued and indefinite duration.

 

            G.        Plan Definitions.  Except where the context clearly
implies or indicates the contrary, a word, term, or phrase used in the Plan is
similarly used in this Agreement.

 

8.         Heirs and Successors.  This Agreement shall be binding upon, and
inure to the benefit of, the Company and its successors and assigns, including
upon any person acquiring, whether by merger, consolidation, purchase of assets
or otherwise, all or substantially all of the Company’s assets and business, and
the Participant and the successors and permitted assigns of the Participant,
including but not limited to, the estate of the Participant and the executor,
administrator or trustee of such estate, and the guardian or legal
representative of the Participant.

 

9.         Administration.  The authority to manage and control the operation
and administration of this Agreement shall be vested in the Committee, and the
Committee shall have all powers with respect to this Agreement as it has with
respect to the Plan.  Any interpretation of the Agreement by the Committee and
any decision made by it with respect to the Agreement is final and binding.

 

10.       Plan Governs.  Notwithstanding anything in this Agreement to the
contrary, the terms of this Agreement shall be subject to the terms of the Plan.

 

 

--------------------------------------------------------------------------------

 

11.       No Employment Contract.  The Participant acknowledges that this
Agreement does not constitute a contract for employment for any period of time
and does not modify the at will nature of the Participant’s employment with the
Company, pursuant to which both the Company and the Participant may terminate
the employment relationship at any time, for any or no reason, with or without
notice.

 

12.       Amendment.  This Agreement may be amended by written Agreement of the
Participant and the Company, without the consent of any other person.

 

13.       Entire Agreement.  This Agreement and the Plan contain the entire
agreement and understanding of the parties hereto with respect of the award
contained herein and therein and supersede all prior communications,
representations and negotiations in respect thereof.

 

14.       Severability.  The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, and each other provision of this Agreement shall be
severable and enforceable to the extent permitted by law and any court
determining the unenforceability of any provisions shall have the power to
reduce the scope or duration of such provision to render such provision
enforceable.

 

 

 

 

 

 

[Remainder of Page Intentionally Left Blank]

 

                 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Participant has executed this Agreement, and the Company
has caused these presents to be executed in its name and on its behalf, all
effective as of the Grant Date.  By accepting the terms of the award represented
by this Agreement through an electronic form offered by the Company, or the
Company’s designee, the Participant hereby agrees to the terms of this Agreement
with the same effect as if the Participant had signed this Agreement. 

                                                                                                                       
 

 

HASBRO, INC.

 

 

By: /s/ Brian Goldner                                     

Name:  Brian Goldner

Title:    Chairman, President and Chief Executive Officer

 

 

 

                                                                                   
Participant      

                                                                                                                                                                                   
                                                                                                                                                           
            _______________________                         

 

 

--------------------------------------------------------------------------------